Title: Advertisement, 10 March 1768
From: Washington, George
To: 

 
To Any of the Name of Stot, Wills, Richardson, or Smith In Durham, In England
Alexandria Virg. March 10th 1768
The Executors of Colo. Thomas Collvill, late of Alexandria in Virginia, hereby intend notice to the Parties concernd, that, in the last Will of that Gentleman made Octr the 8th 1766 the following clause was inserted, and recorded in the County Court of Fairfax in the Colony aforesaid.
And Whereas &ca—here the whole Clause relative to the above Persons was inserted at large.
The Executors as yet, cannot even guess what may be the Surplus money of this Estate, when the Debts (which are of a complicated nature) and Legacies, are dischargd; but as it is more than probable there will be a residue, and there being a time limited for entering the Claims, and prooving the Relationship as above; this Second notice is given to the Parties that they may be timely advisd thereof by.


Frances Colvill

Executrix


G. Washington
}
Executors


John West Junr


 
Note, The above Letter I sent by Mr W. Magowan, when he went to England for Orders; with particular injunctions to put it into the hands of some Person who had corrispondants in Durham, that proper enquiry might be made after these People, and I satisfied with having dischargd my Duty as an Executor.

Go: Washington

